EXAMINER'S AMENDMENT
1.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Castellano on March 11, 2022. The support for the amendment is found in instant claims 15, 7 and instant specification (Tables 1-1 and 1-2 of instant specification).

2.  The application has been amended as follows: 
Claims 2-7, 12-15 are cancelled.

3. Claim 1 is amended as follows:

          1. (CURRENTLY AMENDED) A composition comprising 
(1) a 
       (1-1) a tricyclic monofunctional (meth)acrylate in which the tricyclic ring is
alicyclic,
       (1-2) a tricyclic bifunctional (meth)acrylate in which the tricyclic ring is alicyclic,
and
       (1-3) a bifunctional (meth)acrylate having a bisphenol structure;
(2) a polymerization initiator;
(3) a reducing agent;

     (4-1) an elastomer having a polymerizable unsaturated double bond at the
terminal, including (meth)acrylonitrile,
     (4-2) an elastomer having no polymerizable unsaturated double bond at the
terminal, including (meth)acrylonitrile, and
     (4-3) methyl (meth)acrylate / butadiene / (meth)acrylonitrile / styrene copolymer,


        the content ratio of the elastomers is 
(4-1) : (4-2) : (4-3) = 10 to 20  :  50 to 70  :  20 to 30 in
a mass ratio of 100 parts by mass of total amount of the elastomer (4-1), the elastomer (4-2) and the elastomer (4-3),
wherein the content of the (meth)acrylonitrile in the (4) 10-20 mol%, 
the composition has a tensile shear strength, measured according to JIS K 6850:1999,
of 14-16.1 MPa 
the composition has a T-type peel strength, measured according to JIS K 6854-3:1999, of 3.0-3.8 kN/m 2.6 kN/m ,
wherein the (1) polymerizable monomer comprises 50 to 65% by mass of the (1-1) 
tricyclic monofunctional (meth)acrylate, 10 to 30% by mass of the (1-2) tricyclic bifunctional(meth)acrylate, and 15 to 30% by mass of the (1-3) bifunctional (meth)acrylate having the bisphenol structure, and 
wherein an amount of the (4) elastomer is in a range of 20 to 35 parts
by mass, with respect to 100 parts by mass of the (1) polymerizable monomer.

4.  Instant claims are renumbered as follows:
Claim 1 becomes claim 1.
Claim 8 becomes claim 2, dependent on claim 1.
Claim 9 becomes claim 3, dependent on claim 1.
Claim 10 becomes claim 4, dependent on claim 1.
Claim 11 becomes claim 5, dependent on claim 4.

Reasons for Allowance
5.  The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest uncovered prior art, namely, 
Taguchi et al (US 5,863,989),  Hosaka et al (JP05-306378, based on machine English translation), Briggs (US 4,536,546) (Briggs’546), Briggs (US 5,112,691) (Briggs’691) and Dawdy (US 4,769,419), for the following reasons.

6. Taguchi et al discloses a curable composition comprising:
A) 20-85 pbw of a polymerizable vinyl monomer having a structure of the formula (A):

    PNG
    media_image1.png
    27
    427
    media_image1.png
    Greyscale



B) 5-30 pbw a polymerizable vinyl monomer having a structure of formula (B):

    PNG
    media_image2.png
    94
    431
    media_image2.png
    Greyscale

Wherein Z’s are (meth)acryloyl groups;
C) 10-50 pbw of a polymerizable vinyl monomer having the structure of formula (3):

    PNG
    media_image3.png
    29
    404
    media_image3.png
    Greyscale

             wherein Z is a (meth)acryloyl group;
D) an organic peroxide;
E) a reducing agent (Abstract; col. 2, lines 5-35);
F) 5-35 pbw per 100 pbw of the components A)-C) of an elastomer component (col. 2, lines 33-35), specifically MMA-butadiene-styrene copolymer or acrylonitrile-styrene-butadiene copolymer (col. 5, lines 19-21); and further
G) dicyclopentanyloxyalkyl (meth)acrylate (col. 4, lines 28-30).
However, Taguchi et al does not teach the combination of (meth)acrylate monomers further comprising a tricyclic (meth)acrylate and a tricyclic di(meth)acrylate, and further a combination of (meth)acrylonitrile-containing elastomers as claimed in instant invention with total (meth)acrylonitrile content of 20-30%mol. 

7.  Hosaka et al discloses an adhesive composition comprising:
more than 40%wt %wt, or more than 50%wt of combination of:

b) 5-50%wt of a bifunctional tricycle acrylate;
c) a polymerization initiator (Abstract; p. 4, lines 12-54; p.5, lines 1-5 of the translation),
wherein Hosaka et al teaches that the use of the combination of mono- and di-functional acrylates provide improved adhesiveness and high hardness (Abstract, p. 4, line 52-p. 5, lines 5 of the translation).
Given the combination of a) and b) is more than 50%wt, and the amount of b) is 10%wt, therefore, the amount of the component a) will intrinsically and necessarily be more than 40%wt as well.
However, Hosaka et al does not teach the combination of (meth)acrylate monomers further comprising a bisphenol-containing monomer, and further a combination of (meth)acrylonitrile-containing elastomers as claimed in instant invention with total (meth)acrylonitrile content of 20-30%mol. 

8.  Briggs’546 discloses (meth)acrylate-based adhesive compositions comprising (meth)acrylate monomers, initiator and further a graft copolymer rubber comprising methacrylate-acrylonitrile-butadiene-styrene (MABS) resins (corresponding to elastomers (4-3)) comprising about 5%wt of acrylonitrile (col. 8, lines 5-15, 25-28, col. 6, lines 50-54), wherein the MABS is used in amount of 7-34.8 pbw (col. 12, lines 54-67, Table) and wherein said composition comprises improved flow properties (col. 7, lines 10-16).
Briggs’691 discloses (meth)acrylate-based adhesive curable compositions comprising:  a) elastomers including polychloroprene, ethylene-acrylate esters, homopolymers of 
5-20%wt based on the total weight of the composition, and the elastomeric copolymers b) (corresponding to elastomers (4-3) of instant claim 1) are used in amount of 
10-30%wt based on the total weight of the composition (col. 5, lines 3-8; col. 3, lines 25-62).
Dawdy discloses curable acrylic adhesive compositions further comprising urethane-modified olefinic-terminated elastomers (corresponding to elastomer (4-1) of instant claims 1 and 12) used in amount of 10-80%wt of the composition (col. 5, lines 45-48), where the composition is curable at ambient temperature (Abstract, col. 2, lines 35-50).
However, Briggs’546, Briggs’691 and Dawdy do not teach the composition comprising combination of (meth)acrylonitrile-containing elastomers as claimed in instant invention with total (meth)acrylonitrile content of 20-30%mol. 

9.   Therefore, the present claims are allowable over the cited prior art. 
Further, in the present application Applicants have demonstrated that a combination of two tricyclic (meth)acrylate monomers, a bisphenol-containing monomer and a combination of three different (meth)acrylonitrile-containing elastomers as claimed in instant invention in the claimed weight ratios provides a composition having a tensile .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764